 ACTION ADVERTISING CO., INC.629Action Advertising Co., Inc.andDetroitMailersUnion No. 4, International Mailers' Union, Inc.Case 7-CA-8500February 28, 1972DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNINGAND KENNEDYOn October 12, 1971, Trial Examiner William J.Brown issued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings, and conclusions and to adopt his recom-mended Order, to the extent consistent herewith.1.The Trial Examiner found, and we agree, that theRespondent violated Section 8(a)(1) of the Act by inter-rogating employees concerning their union sympathies.2.The Trial Examiner also found that Respondentviolated Section 8(a)(3) and (1) of the Act by refusingto recall from layoff employees James and DouglasStory.We find merit in Respondent's exceptions tothese findings.'James Story and his brother Douglas Story wereemployed by Respondent in its mail advertising depart-ment. On February 10, 19712 at the end of the workday,Richard Rogers, Respondent's president, told the Sto-rys that he would have to lay them off temporarily forlack of work.' James Story then asked about the TroyShopperjob that still had to be completed and was toldto report to work with his brother on the followingTuesday, February 16. When they reported, Rogerstold them that there was not enough work, adding thatthe Company could not afford a union and that theywould make more money without the Union. JamesStory asked about the Troy Shopper job, and Rogerssaid that they were laid off indefinitely.The Trial Examiner concluded that the Storys werediscriminatorily laid off, basing his decision on Rogers'antiunion statement and the fact that between the ,timeof the initial temporary layoff' and the indefinite layoffon Tuesday, February 16, Rogers learned of JamesNo exceptions were filed with regard to the Trial Examiner's dismissalof similar allegations concerning Respondent's failure to recall employeesSharon McCormick,James Lamore,and Kathleen Smith.All events occurred in 1971.The recordshows, and no contrary contention was made,that the layoffwas economically motivated.Story's support for the Union. Thus, the Trial Exam-iner found that Rogers, in refusing to recall the Storys,was motivated at least in part by his opposition to theUnion. We do not agree.The record shows that between the dates of the initialand final layoffs of the Storys, Rogers also laid off anddid not recall employees McCormick, Smith, andLamore, the only other full-time employees in the de-partment. In dismissing the allegation that these threeemployees were discriminatorily refused recall, theTrialExaminer observed that "[t]here appears nodoubt but that the Company was unsuccessful in re-taining the volume of business, in the mailing depart-ment that would be sufficient to furnish employment atthe pre-February level of employment." There is noquestion that Respondent's business in its mail adver-tising department fell off drastically. In -fact, the littlework that remained was completed by Rogers himselfand a nondepartment employee. While it is true thatRogers indicated to the Storys his opposition tounions,' we are satisfied that the reason for not recallingthem, as well as the other employees, was the drasticdecline in business.We therefore find that Respondentwas motivated by economic rather than discriminatoryreasons in not recalling the Storys. Accordingly, weshall dismiss the remaining 8(a)(3) allegations of thecomplaint.3.Having concluded that Respondent did not violateSection 8(a)(3) of the Act, we are not satisfied that thereremains sufficient basis for sustainingan 8(a)(5) findingand bargaining order. In our view, the 8(a)(1) viola-tions clearly fall within the category described by theCourt inGissel, 5 as"minor or less extensive unfairlabor practices, which, because of their minimal impacton the election machinery, will notsustain abargainingorder." Accordingly, we shall dismiss the 8(a)(5) alle-gation of the complaint, and shall refrain from enteringa bargaining order as a remedy for the minimal 8(a)(1)violations.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Action Ad-vertisingCo., Inc.,Detroit,Michigan, its officers,agents, successors, and assigns, shall:1.Cease and desist from coercively interrogating em-ployees as to their sympathies respecting labor organi-zations during the course of a labor organization's or-ganizational efforts among company employees, or inany like or related manner interfering with, restraining,The Trial Examiner found that such statement was not a threat of"layoff, discharge, or a refusal of recall" in violation of Sec, 8(a)(1).5N.L.R.B. v.'Gissel Packing Company,395 U S 575, 615.195 NLRB No. 122 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDor coercing employees in the exercise of their rightsunder the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a) Post at its'Detroit,Michigan, plant copies of theattached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent repre-sentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Com-pany to insure that said notices are not altered, defaced,or covered by any othermaterial.(b)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.6In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read"Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National LaborRelations Board "yard,Detroit,Michigan 48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM J. BROWN, Trial Examiner: This proceeding un-der Section 10(b) of the National Labor Relations Act, asamended, hereinafter referred to as the "Act," came on to beheard at Detroit, Michigan, on August 11 and 12; 1971. Theoriginal charge of unfair labor practices was filed February18, 1971, by the above-indicated Charging Party, hereinaftersometimes referred to as the "Union";the complaint hereinwas issued May 10, 1971, by the General Counsel of theNational Labor Relations Board,acting through the Board'sRegional Director for Region 7. It alleged,and the duly filedanswer of the Respondent, Action Advertising Co., Inc.,hereinafter sometimes referred to as the "Company", deniedthe commission of unfair labor practices within the scope ofSection 8(a)(1), (3), and(5) of the Act.At thehearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Subsequent to the close of the hearingwritten briefs were recovered from the General Counsel andthe Company and have been fully considered. On the entirerecord herein and on the basis of my observation of thewitnesses, I make the following:FINDINGS OF FACTAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively question employeesconcerning their feelings with respect to DetroitMailersUnion No.4,InternationalMailers'Union, Inc., or any other union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights under the National LaborRelations Act, as amended.ACTION ADVERTISINGCo., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule-ITHE BUSINESS OF THE COMPANYThe pleadings and evidence establish and I find that theCompany, a corporation organized and existing under and byvirtue of the laws of the State of Michigan, is engaged at itsprincipal place of business in Detroit,Michigan, in the prepa-ration and distribution of advertising materials. During itsfiscal year ending October 31, 1970,admittedly a representa-tiveperiod, the Company furnished advertising serviceswithin the State of Michigan and valued in excess of $50,000for Great Scott Supermarkets, a retail grocery chain in Michi-gan which, during the calendar year 1970, a representativeperiod,had gross revenue exceeding $500,000 and purchasedand received directly from sources outside the State of Michi-gan food products and other materials valued in excess of$500,000. I find,as the Company concedes,that it is" anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings,as amended,and the evidence establishesand I find that theUnionis a labor organization within thepurview of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction to the IssuesThis case concerns events occurring during the course ofattempts of Company employees to organize on behalf of andsecure company recognition of the Union as their exclusivecollective-bargaining representative in a unit consisting of allfull-time and regular part-time production and maintenanceemployees,including shipping and receiving employees butexcluding all distributors,office clerical employees,profes-sional employees,guards and supervisors as defined in theAct. Although the Company's answer has denied the appro-priateness of this unit, a position not iterated in the Com-pany's posthearing brief,it seems clear, to be, and I,find it anappropriate one since the evidence establishes it as a homo- ACTION ADVERTISING CO., INC.631geneous and identifiable group of employees engaged inproduction and list maintenance,embracing all employeesexcept supervisors and distribution employees, the lattergroup consisting of casual and nonregular groups recruitedalmost daily and transported to perform their distributionfunctions entirely away from the Company's premises. I findthat the unit in which the Union sought recognition is anappropriate one within the purview of Sections 9 and 8(a)(5)of the Act.On January 28, 1971, employees James' and Douglas Storyand James Lamore, employees of the Company's productionand list maintenance department consulted the Union seekingrepresentation for purposes of collective bargaining. On theoccasion of that visit all three signed union authorizationcards.2 Thereafter, it is alleged in the complaint, the Com-pany engaged in various acts of interference, restraint, andcoercion respecting self-organization of employees, refused torecall laid-off employees in reprisal for their union activity,and unlawfully refused to bargain collectively with theUnion.B. Interference, Restraint, and Coercion1. Interrogationa.Marian JonesThe answer has denied the supervisor status of MarianJones who is alleged in the complaint to be a supervisor andto have, on or about February 11 and 12, 1971, coercivelyinterrogated employees respecting their union activities, sym-pathies, and desires. The evidence indicates that MarianJones, who at one time served as a corporate officer, appar-ently merely as a statutory titleholder, is close to the border-line of supervisory status.While the evidence offered by theGeneral Counsel to establish her supervisory is far from con-clusive, I am persuaded that it does, if ever so slightly, pre-ponderate in favor of the conclusion that she was at materialtimes a supervisor within the purview of Section 2(11) of theAct. In reaching this conclusion I rely on the credited tes-timony of employee James Story that he reported to MarianJones and received his work orders from her and on thecredited testimony of Kathleen Smith that Marian Jones as-signed her work and notified her of a cut in her hours ofemployment. I also credit Kathleen Smith's testimony thatMarian Jones told her that she was sorry that she had to layoff employee Sharon McCormick and Smith's testimony thatshe was herself laid off by Marian Jones for lack of work afterpreviously being kept on full-time work by Marian Jones. Inappraising the status of Marian Jones I also am convincedthat the indicia of supervisory status are to be found in the'The Company contends that James Story was a supervisor at allmaterial times but the evidence convinces me that he was not endowed withthe authority to exercise discretion and independent judgment in mattersaffecting the status or conditions of other employees Hired in at the lowlyrate of a bill-hiker, he was transferred to mailing only because his feet couldnot stand up to the bill-hiking task. He was the first worker assigned to theMagnacraft mailing machine and thus the one who instructed other em-ployees in its operations, I conclude however that his relation to otheremployees assigned to the Magnacraft was that only of a fellow-employeewith superior acquaintanceship with operation of the machine and that hedid not at any time possess the authority to act, with discretion and inde-pendent judgment, on behalf of management in hiring, discharging or other-wise affecting the employment status of fellow workers. In this connection,I credit the testimony of James Story that no one in authority at the Com-pany ever informed him that he had authority to hire and fire employees.'The Union authorization cards are clear and unambiguous designationsof the Union as the collective-bargaining agent of the signers. Subsequently,on February 11, employees Sharon McCormick and Kathleen Smith signedauthorization cardscredited testimony of Sharon McCormick that Marian Jonesassigned her work,promised her a raise in pay if she arrivedat her regular work time and was the one who laid her off.The General Counsel alleges and the Company denies thatMarian Jones coercively interrogated employees KathleenSmith and Sharon McCormick on February 10 and 11. Kath-leen Smith, a union supporter, testified that on the night ofFebruary 11, Marian Jones telephoned her at home, informedher that the Story brothers were trying to get a union in atthe Company but that the Company was too small for a unionand twice asked her what she thought about unions. MarianJones did not testify and I credit Smith's account of thisconversation and find thatby itthe Company engaged in anunfair labor practice within the purview of Section 8(a)(1) ofthe Act.Smith also credibly testified that on the following dayMarian Jonesapproached her and employee Sharon McCor-mick in the plant's middle room and asked them what theythought of unions; Smith referred to the talk of the previousevening and expressed lack of knowledge on the subject.Sharon McCormick testified that the same question was putto her byJones and that she gave the same answer as Smith.Marian Jones did not testify and I find, in accordance withthe credited testimony referred to above that by her question-ing of employees Smith and McCormick on February 12, theCompany engaged in unfair labor practices within the scopeof Section8(a)(1) asalleged in paragraph 8(a) of the com-plaint.b.WilliamW. FieldsThe complaint alleges and the answer denies that Fields isa supervisor within the meaning of Section 2(11) of the Actand engaged in coercive interrogation of employees constitut-ing an unfair labor practice within the purview of Section8(a)(1) of the Act. I find no evidence adduced to establishFields participation in unfair labor practices and GeneralCounsel's brief refers to none. I recommend dismissal of theallegations of paragraph 8(a) of the complaint relating toFields.2.Threats of plant closing and dischargeThe complaint alleges and the answer denies that on orabout February 16, Company President Richard Rogersthreatened employees with plant closure, layoff and dischargeunless they refrained from membership in and/or support ofthe Union. It appears from General Counsel's brief that theallegations relate to utterances made by Rogers to employeesJames and Douglas Story in the company office on February16. James and Douglas Story reported for work, after a shortlayoff, on February 16. On that occasion, according to JamesStory, Rogers told them that there was not enough work andthat he couldn't afford the Union. He also, according toJames Story said that they would make more money withoutthe Union. Finally, when James Story asked about runninga substantial and scheduled job on the addressing machine,Rogers, according to James Story, said that he would have tolay them off indefinitely. I cannot conclude from this tes-timony that the evidence preponderates in favor of the con-clusion that on the occasion in question Rogers threatenedthe Storys with layoff, discharge or a refusal of recall unlessthey refrained from Union activity.C. Discriminatory Refusal of RecallThe complaint alleges and the Company's answer admitsthat employees James and Douglas Story, Sharon McCor-mick, Kathleen Smith, and James Lamore were laid off in theperiod February 10 to 16. The complaint alleges and the 632DECISIONSOF NATIONALLABOR RELATIONS BOARDanswer denies that the layoffs and subsequent continuingrefusal to recall were in reprisal for the employees' supportof the Union.JamesStory credibly testified that toward the end of theworkday on February 10 Rogers called him and his brotherDouglas to the office and said he would have to lay them offtemporarily for lack of work. James Story then inquiredabout the Troy Shopper job, a relatively substantial amountof work, and Rogers instructed James and his brother, Doug-las, to return and do the job on the following Tuesday. Theyreported on the 16th for theassignedwork and were told byRogers that there was not enough work, adding that theCompany couldn't afford a union and that they would makemore money without the Union. When James Story askedspecifically about the Troy Shopper job, Rogers said that theywere laid off indefinitely. In the interim between the assur-ances of work on February 10 and the layoff on February 16,the Company acquired knowledge of James Story's relativelystrong support of the Union through attendance at the repre-sentation case hearing where, on February 12, James Storyacted as an assistant to the union representative. I creditJames Story's account that in the course of the February 16discussion Rogers told him that the Company could notafford to operate with the Union and that they would makemore money without it. It is my conclusion that the refusalto recall from layoff of James and Douglas Story was moti-vated at least in part by Rogers' opposition to union organiza-tion of his employees, as appears from the utterances of Rog-ers on February 16, and that his actions constituted unfairlabor practices within the scope of Section 8(a)(3) and (1) ofthe Act.Employees SharonMcCormick, Kathleen Smith, andJames Lamore were laid off on February 15 and 16 and neverrecalled.Unlike the situation involved in the layoff of theStory brothers, there were no contemporaneous remarksrelating to the Union on the occasion of their layoffs, Thereisno solid basis in the testimony that would warrant theinference, that Rogers knew of their union activity which, inthe case of Kathleen Smith consisted solely of signing a cardand soliciting Sharon McCormick to sign a card, and in thecases of Sharon McCormick and James Lamore solely insigning Union cards. There appears no doubt but that theCompany was unsuccessful in retaining the volume of busi-ness inthe mailing department that would be sufficient tofurnish employment at the pre-February level of employ-ment. I cannot conclude that the evidence preponderates infavor of the conclusion that the refusal to recall McCormick,Smith, and Lamore to their employment from and after Feb-ruary 16 constituted an unfair labor practice as alleged in thecomplaint.D. Refusal To BargainThe complaint alleges and the answer denies the commis-sionof the Company of unfair labor practices in the latter'sadmitted refusal to recognize and bargain with the Union,from and after, February 11, as exclusive representative ofemployees in a unit embracing all full-time and regular part-time production and list maintenance employees at its Detroitplace of business, exclusive of distributors, office clerical em-ployees, professional employees, guards, and supervisors asdefined in the Act. This unit clearly appears to be an appro-priate one since it embraces all employees of the Company'smailing department, exclusive of supervisors, and the onlycompany objections appear to be based on individual inclu-sions and exclusions rather than on the description of theunit. It is clear that on or before February 11, unit employeesDouglas and James Story, James Lamore, Sharon McCor-mick, and Kathleen Smith signed union authorization cardswhich constitute signed union authorizations from a majorityin the appropriate unit.' The cards are unequivocal authoriza-tions of the Union as the exclusive representative for collec-tive bargaining of the signers. At the hearing in the represen-tation case the Company refused to recognize the Union asthe representative of employees in the appropriate unit asfound above and contemporaneouslyengaged inthe severalinstances of unfair labor practices in the nature of interfer-ence, restraint, and coercion outlined above. On February 12,at the representation case hearing, the Company refused tobargain with the Union. I conclude that the refusal to bar-gain, in the circumstances of this case, constituted an unfairlabor practice within the scope of Section 8(a)(5) and (1) ofthe Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, and there found to constitute unfair labor practices,occurring in connection with the business operations of theCompany as set forth in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing such commerce and the free flowthereof.V. THE REMEDYIn view of the findings set forth above to the effect that theCompany has engaged in unfair labor practices affecting com-merce it will be recommended that it be required to cease anddesist therefrom and, in view of the findings of discriminatorydischarge, from any unfair labor practices.N.L.R.B. v. Ent-wistleMfg. Co., Inc.,120 F.2d 532 (C.A. 4). It will also berecommended that the Company be required to take suchaffirmative action as appears necessary and appropriate toeffectuate the .policies of the Act, including recognition of theUnion as exclusive bargaining representative of employees inthe appropriate unit,Colonial Knitting Corp.,187 NLRBNo. 134, and reinstatement of employees discriminatorilyterminated with backpay computed in accordance with theremedial policies set forth in FW. Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.On the basis of the foregoing findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the purview ofSection 2(5) of the Act.3.All full-time and regular part-time production and listmaintenance employees, including shipping and receivingemployees but excluding all distributors, clerical employees,professional employees, guards and supervisors as defined inthe Act constitute a unit appropriate for collective bargain-ing.4. By refusing from and after February 12 to recognize andbargain with the Union as exclusive representative of em-ployees in the aforesaid appropriate unit. The Company hasengaged in unfair labor practices within the scope of Section8(a)(5) and (1) of the Act.'The only employees who worked regularly on mailing and list mainte-nance in addition to the card signers appear to be supervisory or administra-tive personnel ACTION ADVERTISING CO., INC.6335.By refusing to recall from layoff employees James andpany has engaged in unfair labor practices within the scopeDouglas Story in reprisal for their activity on behalf of theof Section 8(a)(1) of the Act.Union, the Company has engaged in unfair labor practices7.The aforesaid unfair labor practices affect commercewithin the scope of Section 8(a)(3) and (1) of the Act.within the purview of Section 2(6) and (7) of the Act.6.By interrogating employees respecting their sympathiesconcerning labor organizations in a context referable to a[Recommended Order omitted from publication.]union organizational campaign at the Company, the Com-